Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1297 Filed 06/11/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 MARY ELAINE WHITE, # 500202,

                      Petitioner,                       Case Number: 17-cv-13363

 v.

 JEREMY HOWARD, 1

                      Respondent.


       OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
            CORPUS AND DENYING A CERTIFICATE OF APPEALABILITY

                                    I. INTRODUCTION

      Michigan prisoner Mary Elaine White filed this habeas corpus petition under 28

 U.S.C. § 2254. She challenges her 2015 convictions for assault with intent to do great

 bodily harm less than murder, Mich. Comp. Laws § 750.84, and possession of a firearm

 during the commission of a felony, second offense, Mich. Comp. Laws § 750.227b. She

 seeks relief on the grounds that insufficient evidence supports her felony-firearm

 conviction and she received ineffective assistance of counsel. The court holds that

 these claims lack merit and denies the petition.




 1Jeremy Howard is now the warden of the Huron Valley Correctional Facility, where
 Petitioner is incarcerated. Accordingly, the Court amends the caption to reflect the
 proper respondent. See Rule 2, Rules Governing Section 2254 Cases.
Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1298 Filed 06/11/21 Page 2 of 10




                                    II. BACKGROUND

        On September 1, 2014, Petitioner and her boyfriend, Charles Rooker, argued in

 the driveway of the home they shared. (ECF No. 14-11, PageID.637-38.) Rooker

 punched Petitioner in the face three or four times. (Id. at 638.) After he did so, she

 drove away. (Id. at 640.) A short time later, Rooker was standing outside the home

 when he saw Petitioner’s brother, Robert Earl White, speeding toward the home. (Id. at

 645.) Rooker retreated inside the home. (Id. at 647.) Rooker saw Robert Earl White

 exit the vehicle carrying a handgun. (Id.) Petitioner then drove up in her vehicle and

 she and Robert approached the home together. (Id. at 651.) Petitioner inserted the key

 into the lock, but Rooker held the door closed to prevent them from coming in. (Id. at

 652-54.) Petitioner and Robert started yelling at Rooker. (Id.) Rooker told them to

 leave or he would call the police. (Id. at 654-55.) Rooker heard Petitioner say, “Fuck

 that. Get him. Kill him.” (Id. at 655.) Rooker was attempting to hold the door shut

 while calling 911. (Id. at 656.) He then heard four or five gunshots and was struck in

 the stomach and back. (Id. at 657, 663.) Petitioner and her brother then drove away in

 separate cars. (Id. at 659.)

        A jury in Wayne County Circuit Court convicted Petitioner of assault with intent to

 do great bodily harm less than murder and possession of a firearm during the

 commission of a felony. On April 24, 2015, she was sentenced to 23 months to 10

 years imprisonment for the assault conviction, to be served consecutively to two years

 imprisonment for the felony-firearm conviction. On November 29, 2016, the Michigan

 Court of Appeals affirmed Petitioner’s convictions but remanded to the trial court for a

 hearing pursuant to People v. Lockridge, 870 N.W.2d 5502 (Mich. 2015). People v.



                                             2
Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1299 Filed 06/11/21 Page 3 of 10




 White, No. 327418, 2016 WL 6995042 (Mich. Ct. App. Nov. 29, 2016). The Michigan

 Supreme Court denied leave to appeal because it was “not persuaded that the

 questions presented should be reviewed by [the] Court.” People v. White, No. 155150,

 896 N.W.2d 438 (Mich. June 27, 2017).

       On remand, the trial court declined to resentence Petitioner. People v. White,

 No. 342996, 2019 WL 1140290, at *1 (Mich. Ct. App. Mar. 12, 2019). Petitioner filed an

 appeal in the Michigan Court of Appeals arguing that she was entitled to resentencing

 because the trial court failed to provide an adequate explanation for the sentence

 imposed. Id. The state court held that the trial court adequately explained its decision

 not to resentence Petitioner and did not abuse its discretion by denying her motion for

 resentencing. Id. at *3. Petitioner did not seek leave to appeal in the Michigan

 Supreme Court. See Aff. of Larry Royster (ECF No. 14-19, PageID.1293).

       Petitioner filed her habeas corpus petition in 2017. The court stayed proceedings

 because Petitioner’s application for leave to appeal following remand was pending in

 the Michigan Court of Appeals. (ECF No. 1.) The court granted Petitioner’s motion to

 lift the stay after the court of appeals denied her appeal. (ECF No. 10.)

       The petition raises these claims for relief:

       I. Petitioner’s felony firearm conviction is based on insufficient evidence
       that she possessed a gun or aided and abetted her brother in doing so.

       II. Petitioner’s attorney failed to object to a verdict form and jury
       instructions that were defective, and Petitioner was consequentially
       convicted. Her right to counsel was therefore not furnished.




                                              3
Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1300 Filed 06/11/21 Page 4 of 10




                                       III. STANDARD

        Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

 Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, imposes the

 following standard of review for habeas cases:

        An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect
        to any claim that was adjudicated on the merits in State court proceedings
        unless the adjudication of the claim —

        (1) resulted in a decision that was contrary to, or involved an
        unreasonable application of, clearly established Federal law, as
        determined by the Supreme Court of the United States; or

        (2) resulted in a decision that was based on an unreasonable
        determination of the facts in light of the evidence presented in the State
        court proceeding.

        A decision of a state court is “contrary to” clearly established federal law if the

 state court arrives at a conclusion opposite to that reached by the Supreme Court on a

 question of law, or if the state court decides a case differently than the Supreme Court

 has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-

 406 (2000). An “unreasonable application” occurs when “a state-court decision

 unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s case.”

 Id. at 409.

        The AEDPA “imposes a highly deferential standard for evaluating state-court

 rulings, and demands that state-court decisions be given the benefit of the doubt.”

 Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotations omitted). A “state court’s

 determination that a claim lacks merit precludes federal habeas relief so long as

 fairminded jurists could disagree on the correctness of the state court’s decision.”

 Harrington v. Richter, 562 U.S. 86, 101 (2011) (quotation omitted). The Supreme Court

                                               4
Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1301 Filed 06/11/21 Page 5 of 10




 has emphasized “that even a strong case for relief does not mean the state court’s

 contrary conclusion was unreasonable.” Id. at 102. A federal court may grant habeas

 relief only “in cases where there is no possibility fairminded jurists could disagree that

 the state court’s decision conflicts with” the Supreme Court’s precedents. Id. A

 “readiness to attribute error [to a state court] is inconsistent with the presumption that

 state courts know and follow the law.” Woodford v. Viscotti, 537 U.S. 19, 24 (2002).

        A state court’s factual determinations are presumed correct on federal habeas

 review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of

 correctness only with clear and convincing evidence. Id. For claims that were

 adjudicated on the merits in state court, habeas review is “limited to the record that was

 before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                      IV. DISCUSSION

                            A.     Sufficiency of the Evidence

        Petitioner’s first claim concerns the sufficiency of the evidence. She argues that

 insufficient evidence supports her felony-firearm conviction, which was based on an

 aiding and abetting theory.

        To establish the offense of aiding and abetting felony firearm under Michigan law,

 it must be shown that:

        [T]he defendant performed acts or gave encouragement that assisted in
        the commission of the felony-firearm violation, and that the defendant
        intended the commission of the felony-firearm violation or had knowledge
        that the principal intended its commission at the time that the defendant
        gave aid and encouragement.

 People v. Moore, 470 Mich. 56, 68 (2004). “[W]hen a defendant specifically

 encourages another possessing a gun during the commission of a felony to use that



                                               5
Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1302 Filed 06/11/21 Page 6 of 10




 gun, he aids and abets the carrying or possessing of that gun just as surely as if he

 aided or abetted the principal in obtaining or retaining the gun” Id. at 71.

        Applying these standards, the Michigan Court of Appeals found that the

 evidence was sufficient to support Petitioner’s conviction as an aider and abettor:

        Here, REW [Robert Earl White] arrived at the house with a gun, and MEW
        [Petitioner] arrived shortly thereafter in her own vehicle. There was
        evidence that both defendants yelled for the boyfriend to come outside.
        An eyewitness testified that he saw a woman “hyping it up,” and the
        boyfriend testified that MEW yelled, “F––– that. Get him. Kill him,” or “Get
        that mother. Kill him.” A police officer who responded to the scene
        testified that MEW's boyfriend asserted that MEW had said, “Shoot this
        mother.” And then several shots were fired through the door, hitting the
        boyfriend. Viewing this evidence in a light most favorable to the
        prosecution, the jury could find that MEW encouraged REW's use of the
        weapon by directing him to shoot or kill the boyfriend. Moore, 470 Mich. at
        71. Thus, MEW aided and abetted REW's possession of the firearm by
        specifically encouraging him to use the gun in his possession. Id. MEW's
        arguments to the contrary are unavailing, and reversal is unwarranted.

 People v. White, No. 327418, 2016 WL 6995042, at *2 (Mich. Ct. App. Nov. 29, 2016).

        The Michigan Court of Appeals’ decision was not contrary to, or an unreasonable

 application of, Supreme Court precedent. “[T]wo layers of deference” apply to a

 sufficiency of the evidence claim. McGuire v. Ohio, 619 F.3d 623, 631 (6th Cir. 2010)

 (citing Brown v. Konteh, 567 F.3d 191, 204-05 (6th Cir. 2009)). First, the court “must

 determine whether, viewing the trial testimony and exhibits in the light most favorable to

 the prosecution, any rational trier of fact could have found the essential elements of the

 crime beyond a reasonable doubt.” Brown, 567 F.3d at 205 (citing Jackson v. Virginia,

 443 U.S. 307, 319 (1979) (emphasis omitted)). Second, if the court were “to conclude

 that a rational trier of fact could not have found a petitioner guilty beyond a reasonable

 doubt, on habeas review, [the court] must still defer to the state appellate court's

 sufficiency determination as long as it is not unreasonable.” Id.

                                              6
Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1303 Filed 06/11/21 Page 7 of 10




        Petitioner does not satisfy this two-level standard of review. She does not show

 that the state court's decision was unreasonable nor does she call into doubt any of the

 state court’s factual determinations. Petitioner maintains that because “[a]t no time

 during the convicted offense did [she] have in her possession a gun” she could not be

 convicted of felony firearm. See Pet. at 13 (ECF No. 1, PageID.13) (emphasis in

 petition). But the prosecution was not required to show that Petitioner possessed the

 gun because she was charged and convicted as an aider and abettor. Testimony that

 Petitioner urged her brother to shoot or kill Rooker was sufficient for a finding that she

 encouraged the use or possession of a firearm by her brother.

        In light of the deference owed to the state court’s decision, the court concludes

 that Petitioner fails to clear the “nearly insurmountable hurdle” for petitioners seeking

 habeas relief on sufficiency-of-the-evidence grounds. Davis v. Lafler, 658 F.3d 525,

 534 (6th Cir. 2008) (internal citation omitted).

                       B. Ineffective Assistance of Counsel Claim

        In her second claim, Petitioner seeks habeas relief on the ground that defense

 counsel was ineffective in failing to object to the jury verdict form and associated jury

 instructions. She maintains that the jury verdict form and instructions were confusing

 and implied that the jury had to find Petitioner guilty of either assault with intent to

 murder or assault with intent to do great bodily harm less than murder.

        A violation of the Sixth Amendment right to effective assistance of counsel is

 established where an attorney’s performance was deficient and the deficient

 performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687

 (1984). An attorney’s performance is deficient if “counsel’s representation fell below an



                                                7
Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1304 Filed 06/11/21 Page 8 of 10




 objective standard of reasonableness.” Id. at 688. To establish that prejudice, the

 petitioner must show “a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different. A reasonable probability

 is a probability sufficient to undermine confidence in the outcome.” Id. at 694. Unless

 the petitioner demonstrates both deficient performance and prejudice, “it cannot be said

 that the conviction [or sentence] resulted from a breakdown in the adversary process

 that renders the result unreliable.” Id. at 687.

        The standard for obtaining habeas corpus relief is “‘difficult to meet.’” White v.

 Woodall, 572 U.S. 415, 419 (2014) (quoting Metrish v. Lancaster, 569 U.S. 351, 358

 (2013)). Obtaining habeas corpus relief for an ineffective assistance of counsel claim is

 “all the more difficult” because “[t]he standards created by Strickland and § 2254(d) are

 both highly deferential and when the two apply in tandem, review is doubly so.”

 Harrington, 562 U.S. at 105 (internal citations and quotation marks omitted). “[T]he

 question is not whether counsel’s actions were reasonable”; but whether “there is any

 reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

        The relevant portion of the jury verdict form read:

        You may return only one verdict on each of these charges. Mark only one
        box for each count.

        Count 2: Assault with Intent to Murder

            Not Guilty

            Guilty of Count 2: Assault with Intent to Murder

            Guilty of Count 3: Assault with Intent to do Great Bodily Harm Less than
             Murder

 White, 2016 WL 6995042 at *3.



                                               8
Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1305 Filed 06/11/21 Page 9 of 10




        The Michigan Court of Appeals applied the Strickland standard and held that

 counsel’s performance was not deficient because the verdict form was not defective. Id.

 The verdict form allowed the jury to find Petitioner not guilty of either assault with intent

 to murder or assault with intent to do great bodily harm less than murder, or not guilty of

 both. Id. The state court “could not envision that the jury was of the belief that it was

 not permitted to render a general not-guilty verdict relative to the assault.” Id. It was,

 the court reasoned, “simply not logical” to surmise that once the jury determined that

 Petitioner was not guilty of assault with intent to murder the jury believed the

 instructions compelled a verdict of guilty of assault with intent to commit great bodily

 harm. Id.

        It was reasonable for the state appellate court to conclude that counsel decided

 not to object to the verdict form or instructions for the simple reason that they

 adequately conveyed the jury’s choices. Accord Meridy v. Ludwick, No. 17-2006, 2018

 WL 4191337, at *3 (6th Cir. May 21, 2018) (holding that verdict form that presented

 three options -- not guilty, guilty of first-degree premeditated murder, or guilty of the

 lesser offense of second-degree murder – did not deprive the petitioner of a fair trial

 because the form gave the jury the option of returning a general not-guilty verdict).

 Further, even assuming that counsel performed deficiently, the Michigan Court of

 Appeals reasonably applied Strickland when the state court determined that Petitioner

 was not prejudiced by any error because there was strong evidence of her guilt. Id..

        Petitioner is unable to overcome the strong presumption that counsel rendered

 adequate assistance and “made all significant decisions in the exercise of reasonable

 professional judgment.” Strickland, 466 U.S. at 690. Habeas relief is denied.



                                               9
Case 2:17-cv-13363-RHC-MKM ECF No. 16, PageID.1306 Filed 06/11/21 Page 10 of 10




                         III. CERTIFICATE OF APPEALABILITY

        Before Petitioner may appeal the court’s decision, a certificate of appealability

 must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

 appealability may issue “only if the applicant has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that

 reasonable jurists could debate whether (or, for that matter, agree that) the petition

 should have been resolved in a different manner or that the issues presented were

 adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

 473, 484 (2000) (citation omitted). In this case, reasonable jurists would not debate the

 conclusion that the petition fails to state a claim upon which habeas corpus relief should

 be granted. Therefore, the court denies a certificate of appealability.

                                      IV. CONCLUSION

        For the reasons set forth above, the court finds that Petitioner is not entitled to

 habeas corpus relief. Accordingly,

        IT IS ORDERED that the petition for a writ of habeas corpus and a certificate of

 appealability are DENIED.



                                                    S/Robert H. Cleland
                                                   ROBERT H. CLELAND
                                                   UNITED STATES DISTRICT JUDGE
 Dated: June 11, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, June 11, 2021, by electronic and/or ordinary mail.

                                                    S/Lisa Wagner
                                                   Case Manager and Deputy Clerk
                                                   (810) 292-6522



                                              10
